a Case 7:19-cv-08403-VB Document 38 Filed 08/18/20 Page Rr2) 4) “20 10

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

Xx
JONATHAN KUHL :
: INDEX: 19-cv-8403

Plaintiff

Vv.

?

U.S.. BANK TRUST NATIONAL : :
ASSOCIATION , NOT IN ITS INDIVIDUAL :

i i |
A aug 16 2020 WF,

:
CAPACITY BUT SOLELY AS OWNER : | 4
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ : on
INVESTORS, LP and RUSHMORE. LOAN : tl

MANAGEMENT SERVICES LLC

has

Defendants

 

—S Ose S ANT: AGO states under penalty of perjury:

1. Lam over 18 years of age, a citizen of the US and nota party to tits————
action.
2. I served the response directed by the court on the defendants on August
13, 2020 by placing a copy in an envelope addressed to its attomey, John E.
Brigandi Esq. at his office 60 Crscent Ave., Suite 200, Upper Saddle River, NJ
07548, sealing that envelope and placing it in the custody of an employee of the
U.S. Postal Service.
3. | swear under penalty of perjury that the preceding statements are true
pursuant to the United States Code.

 

 
 

ee O08 Tr Toso t

LD99( - tut 5

WS aren

>| 42\~

 

 

Case 7:19-cv-08403-VB Document 38 Filed 08/18/20 Page 2 of 2 .

 

e921 LA 74% ap Ay
TTR Yes, SH

VATA

 
